Wells, J.
1. The St. of 1869, c. 415, § 44, designates the tribunal that is authorized to receive complaints, by its character and jurisdiction, and not by the name it may happen to bear. In this sense, the “ municipal court of the city of Boston ” is a police court.
2. By St. 1869, c. 17, § 2, the municipal court of the city of Boston has concurrent jurisdiction with the municipal court for the southern district of the city of Boston, over cases of this nature arising in said southern district. The exclusive jurisdiction intended by said section has reference to the exclusion of other police courts, as provided in Gen. Sts. c. 116, § 12.
3. We think it sufficiently appears by the record, of which the complaint is a part, that the complainants both signed the complaint and were both sworn. If they were sworn at all their oaths were several, and not joint.
It does not appear that the court which issued the warrant “inferred probable cause” from the complaint solely; and we cannot assume that the fact was so. But if it was so, the complaint contains, in addition to that which charges the offence, an affidavit of facts upon which such “ reasonable cause to believe” might properly be found and certified by the court. The *451statute, § 45, contemplates that the facts should be so recited ; and although the justice or court may require further evidence, it is only necessary that the probable cause should be made to appear to the satisfaction of such justice or court. We cannot go behind the certificate. Motion to quash overruled.